Citation Nr: 0523510	
Decision Date: 08/26/05    Archive Date: 09/09/05

DOCKET NO.  03-17 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to service connection for polycystic kidney 
disease with renal failure and polycystic liver disease.  



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

R. A. Seaman, Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
March 1978 to February 1982.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from a November 
2002 rating decision by the Waco Department of Veterans 
Affairs (VA) Regional Office (RO).  (The veteran was notified 
of the decision in January 2003).  In June 2003, the veteran 
requested a Travel Board hearing at the RO.  She canceled the 
hearing request in July 2003.  This case was previously 
before the Board in March 2005, when the Board referred the 
case to the Veterans Health Administration (VHA) for an 
advisory medical opinion.  


FINDINGS OF FACT

Polycystic kidney disease, with associated renal failure and 
polycystic liver disease, was not manifested during the 
veteran's active service, and such disease is not shown to be 
related to her active service.  


CONCLUSION OF LAW

Service connection for polycystic kidney disease, with 
associated renal failure and polycystic liver disease, is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the VCAA (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, and 5107) became law.  
Regulations implementing the VCAA are at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a).  The VCAA and implementing 
regulations apply in the instant case, and the requirements 
therein are met.  

The veteran was provided VCAA notice in September 2002 (prior 
to the decision appealed) correspondence from the RO, and in 
a statement of the case (SOC) issued in May 2003.  She was 
notified (in the September 2002 correspondence, in the 
November 2002 decision, and in the May 2003 SOC) of 
everything required, and has had ample opportunity to respond 
or supplement the record.  Specifically, the correspondence 
and the SOC informed her of the allocation of responsibility 
of the parties to identify and obtain additional evidence in 
order to substantiate her claim.  The case was reviewed de 
novo subsequent to the notice, and the veteran has had ample 
opportunity to respond.  

Regarding content of notice, the November 2002 decision and 
the SOC informed the veteran of what the evidence showed.  
She was advised by the September 2002 correspondence, and the 
May 2003 SOC, that VA would make reasonable efforts to help 
her get pertinent evidence, but that she was responsible for 
providing sufficient information to VA to identify the 
custodian of any records.  The correspondence and the SOC 
advised her of what the evidence must show to establish 
service connection for polycystic kidney disease with 
associated renal failure and polycystic liver disease, and 
those documents advised the veteran of what information or 
evidence VA needed from her.  The RO asked her to submit, or 
provide releases for VA to obtain, any pertinent records.  
She was expressly asked to tell VA "about any additional 
information or evidence that you want [VA] to try to get for 
you."  Everything submitted to date has been accepted for 
the record and considered.  

Regarding the duty to assist, the RO has obtained the 
veteran's service medical records, and all identified and 
available records from postservice medical care providers.  
She was afforded a VA examination in December 2002.  The RO 
contacted two postservice medical care providers in order to 
obtain evidence identified by the veteran as pertinent to her 
claim.  In October 2002, both medical care providers 
responded to the requests by informing the RO that a thorough 
search of their records revealed no medical evidence relating 
to the veteran.  The November 2002 decision and the SOC 
informed the veteran of the two negative responses to VA's 
request for pertinent medical records.  As noted, in March 
2005 the Board sought a medical advisory opinion from an 
expert in the field of nephrology.  In an April 2005 letter, 
the Board notified the veteran of the opinion and provided 
her with a copy.  She was notified that she had 60 days to 
submit any additional evidence or argument in support of her 
claim.  The Board is authorized to obtain advisory opinions 
from VHA, and there is no need to remand the case to the 
agency of original jurisdiction for initial consideration of 
such evidence.  See Disabled American Veterans v. Secretary 
of Veterans Affairs, Nos. 04-7117, -7128 (Fed. Cir. Aug. 3, 
2005).  VA has obtained all identified records that could be 
obtained.  Evidentiary development is complete to the extent 
possible.  VA's duties to notify and assist are met.  It is 
not prejudicial to the veteran for the Board to proceed with 
appellate review.  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005); Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  

Background

The veteran's service medical records are negative for 
clinical findings or diagnoses of polycystic kidney disease 
or any other renal disorder, and are negative for any liver 
disorder.  Service medical records include a December 1977 
report of examination on the veteran's enlistment showing 
that there was swelling of the urethra meatus.  The 
examination was negative for clinical findings or diagnosis 
of polycystic kidney disease, or any other abnormality of the 
kidneys or liver.  In March 1978 the veteran was seen and 
treated twice for a vaginal discharge that was diagnosed as 
trichomonas.  In May 1978 she was seen for irregular menses, 
and for assessment related to a possible pregnancy.  A 
notation in the clinical records indicates that she was 
taking her oral contraceptives incorrectly.  In August 1978 
she was involved in an automobile accident, after which she 
complained of bilateral lower abdominal pain, and pain in her 
neck, shoulder, and low back areas.  The clinical record 
documenting the post-accident medical care indicates that 
there was "no CVA tenderness."  The diagnosis was mild 
muscle strains.  In September 1978 the veteran was seen for a 
gastrointestinal viral syndrome.  Gastroenteritis was 
diagnosed.  In 1979 she was seen for refills of her oral 
contraceptives, and one of the clinical records contains a 
notation that the veteran had an umbilical hernia repaired 
when she was three years old.  A lab report of urinalysis in 
September 1980 showed no blood in the urine.  In April 1980 
the veteran was seen for vaginitis.  In September 1980 she 
was again seen for vaginitis, which was diagnosed as 
trichomonas and treated with Monistat and Flagyl.  In January 
1981 she was seen for a vaginal infection; in April 1981 she 
was seen for vaginitis; in May 1981 she was examined 
following an alleged sexual assault; and a June 1981 
urinalysis was negative for showing blood in the urine.  In 
September 1981 she was seen after complaining of vomiting, 
cramps, and a 100 degree temperature.  Gastroenteritis was 
diagnosed.  A December 1981 urinalysis was negative for blood 
in the urine.  

A postservice outpatient lab report dated in June 1984 shows 
that the veteran was examined at an Air Force hospital, and 
the report documents microscopic hematuria, "[red blood 
cells] 2 to 3 per high power field."  

In an October 2002 written statement, a private physician who 
treated the veteran reported that she has "end-stage renal 
disease from polycystic kidney disease and requires life-
maintaining hemodialysis three times per week until she gets 
a successful renal transplant."  

On VA examination in December 2002, it was noted that the 
veteran sought service connection for polycystic kidney 
disease with renal failure and polycystic liver disease, 
claimed as secondary to urinary tract infections treated 
while she was on active duty.  The examiner reviewed the 
claims folder in its entirety, and noted the veteran's 
pregnancies in 1973, in 1974-75, and in 1990-91.  It was 
noted that each delivery was vaginal and without 
complication.  The examiner reported that the August 1978 
service medical record documenting the post-automobile 
accident medical care indicated that there was "no CVA 
tenderness," which suggested no evidence of kidney injury.  
The physician further noted that it was not until the last of 
the veteran's three deliveries, in 1991, that a routine 
assessment identified a kidney problem and hypertension.  
Ultrasound studies of her kidneys at that time resulted in 
diagnosis of polycystic kidneys.  The physician reported that 
the veteran underwent a liver and kidney transplant in 
November 2002, after having been on dialysis since March of 
1999, and she had been on immunosuppression medications since 
the surgery.  

Regarding the review of the service medical records, the 
examiner opined that it was noteworthy "that only on two 
occasions on November 9th and 11th of 1981, [the veteran] was 
seen for a urinary tract infection."  The examiner reported 
that the standard medical literature indicates that 
polycystic kidneys are genetic in origin, they are not 
infectious, and the literature stresses that polycystic 
livers often accompany polycystic kidneys.  The examiner 
noted the "well documented" episodes of vaginitis in 
service (including both yeast vaginitis and trichomonas 
vaginitis), plus vaginal discharge, but that the service 
records were negative for a kidney infection "other than the 
single entry of December 9th and 11th of 1981, when the 
notation "UTI" was used."  The examiner further stated:

The above represent[s] the documentation 
leading to my rationale that it is not 
well grounded for us to blame [the 
veteran's] polycystic kidney problem on 
anything that happened while she as on 
active duty, and to state that per the 
generally accepted viewpoints in the 
literature, that is a genetic problem.  

Pursuant to the Board's referral of this case for a VHA 
medical opinion, a VA specialist in nephrology reviewed the 
veteran's claims folder in March 2005, including the service 
medical records, and answered the following question posed by 
the Board:

Is there anything in [the] service and 
postservice medical records that suggests 
that the veteran's polycystic 
kidney/liver disease(s) were aggravated 
(triggered, exacerbated, accelerated, 
etc.) during her active military service.  
If so, please comment, to the extent 
possible, on the degree of aggravation.  

The nephrology specialist also noted the veteran's 
pregnancies, her first in 1973, her second in 1974-75, and 
her third in 1990-91.  Her first two pregnancies were 
uneventful, but some hematuria was noted on her third 
pregnancy, and a work-up ultimately led to a diagnosis of 
polycystic kidney disease.  The examiner reported that it 
appeared the veteran initiated dialysis in 1999, and she 
underwent a liver/kidney transplant in 2000.  Regarding the 
veteran's medical history, the physician noted that she had a 
number of clinical visits in service for vaginal symptoms, 
for injuries sustained in a motor vehicle accident, and some 
viral illnesses.  The physician specifically noted urinalyses 
during service (one in 1980 and two in 1981), and each was 
negative for blood.  A urinary tract infection was noted in 
1981, and subsequent postservice urinalysis in 1984 
demonstrated some microscopic hematuria.  The physician 
answered the Board's question with the following opinions:

[The veteran] most likely has polycystic 
kidney disease with liver involvement.  
This is a well identified genetic 
disease.  There are currently no 
identified factors that appear to 
accelerate progression of the kidney 
disease, nor are there any factors that 
have conclusively been demonstrated to 
slow progression of the kidney disease.  
Specifically, the single episode of 
urinary tract infection is likely 
unrelated to her progression of kidney 
disease.  In addition, it is very 
unlikely that her end-stage kidney 
disease was the result of any activities 
performed in either the service or in the 
National Guard.  

In support of her claim, the veteran submitted an article 
downloaded from the internet that discusses polycystic kidney 
disease, including its definition, causes, and symptoms.  The 
internet article does not refer specifically to the veteran 
in any manner.  The article does, however, expressly state 
that "[polycystic kidney disease] is a genetic disease.  
That is, it is caused by an abnormal gene that has been 
present since the person was conceived."  

Legal Criteria and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.  Service connection may also be granted for 
a disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1999).  

For the showing of chronic disease in service, there are 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
chronic.  Continuity of symptomatology is required only where  
the condition noted during service is not, in fact, shown to 
be chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, a showing of continuity 
after discharge is required to support the claim.  38 C.F.R.  
§ 3.303(b).  

Congenital or developmental defects as such are not diseases 
or injuries within the meaning of applicable legislation.  38 
C.F.R. § 3.303(c).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b).

The veteran contends that her polycystic kidney disease, with 
associated renal failure and polycystic liver disease, had 
its onset in service.  According to the medical evidence of 
record, this is simply not the case as reflected by the 
December 2002 and March 2005 medical opinions.  

As noted above, the December 2002 VA examiner found no 
evidence that the veteran's polycystic kidney disease with 
renal failure and polycystic liver disease was diagnosed or 
treated while she was in service.  Furthermore, the March 
2005 VA specialist in nephrology, as well as the December 
2005 examiner, both concluded that  the veteran did not 
develop a renal or liver disability during her period of 
active service.  The Board notes that generally congenital 
abnormalities are not considered diseases or injuries within 
the meaning of applicable legislation and, hence, do not 
constitute disabilities for VA compensation purposes.  See 38 
C.F.R. §§ 3.303(c), 4.9 (2004).  While service connection may 
be granted, in limited circumstances, for disability due to 
aggravation of a constitutional or developmental abnormality 
by superimposed disease or injury (see VAOPGCPREC 82-90 
(1990); Carpenter v. Brown, 8 Vet. App. 240 (1995); Monroe v. 
Brown, 4 Vet. App. 513 (1993)), there is absolutely no 
medical evidence whatsoever that even suggests that such 
occurred here, resulting in a current renal or liver disease 
for which service connection may be granted.  As noted, both 
the December 2002 VA examiner and the March 2005 specialist 
in nephrology concluded that  the veteran did not develop a 
renal or liver disability during her active service.  There 
is no medical opinion of record to the contrary.  Because 
polycystic kidney/liver disease was not manifested in 
service, there is no medical evidence suggesting an increase 
in the level of the disability warranting a discussion of 
whether it was aggravated by service.  

The veteran's own statements and contentions regarding a 
nexus between the current diagnoses of polycystic kidney 
disease, with associated renal failure and polycystic liver 
disease, and service are not competent evidence.  She is a 
layperson and, as such, is not competent to provide probative 
evidence as to matters requiring expertise regarding 
specialized medical knowledge, skill, training, or education 
(such as medical nexus).  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  

With respect to the textual material submitted by the 
veteran, said evidence is not probative or material to the 
matter at hand because it neither specifically addresses the 
veteran, nor establishes that her current polycystic kidney 
disease, with associated renal failure and polycystic liver 
disease, was incurred in or aggravated by her active service.  
Indeed, it suggests the opposite, as it states that the 
disease is genetic.

In the absence of any competent evidence of a nexus between 
the veteran's service and her polycystic kidney disease with 
associated renal failure and polycystic liver disease, 
service connection for the polycystic kidney disease, with 
associated renal failure and polycystic liver disease, is not 
warranted.  See Hickson, 12 Vet. App. at 253.  The doctrine 
of resolving reasonable doubt in the veteran's favor does not 
apply, as the preponderance of the evidence is against this 
claim.


ORDER

Service connection for polycystic kidney disease, with 
associated renal failure and polycystic liver disease, is 
denied.



	                        
____________________________________________
	GEORGE R. SENYK 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


